Filed 8/5/21 Ashby v. Ashby CA4/3




                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                DIVISION THREE


 MICHELLE LEE ASHBY,

      Petitioner and Respondent,                                       G058474

           v.                                                          (Super. Ct. No. 16D006919)

 JEFFREY BRYAN ASHBY,                                                  OPINION

      Appellant.



                   Appeal from an order of the Superior Court of Orange County, Nathan T.
Vu, Judge. Affirmed. Motions to strike denied.
                   Masson & Fatini, Richard E. Masson and Susan M. Masson for Appellant.
                   Horvitz & Levy, Jeremy B. Rosen, Sarah E. Hamill, and Megan S. Wilson;
Family Violence Appellate Project, Jennafer Dorfman Wagner and Cory Hernandez for
Petitioner and Respondent.
              Jeffrey Bryan Ashby (Jeff)1 appeals from the trial court’s decision to renew
a domestic violence restraining order (DVRO) issued against him to protect his ex-wife
Michelle Ashby. He asserts the court erred because the DVRO is not supported by
substantial evidence and the court abused its discretion by failing to independently review
relevant evidence relating to more current events. We conclude there was no abuse of
discretion and Jeff forfeited his substantial evidence challenge by failing to set forth all
the relevant and material evidence supporting the trial court’s decision. We affirm the
order.
                                           FACTS
              Jeff and Michelle married in 2005 and separated in 2016. At that time, they
had four children between the ages of 4 and 10 years old. On July 28, 2016, the court
granted Michelle’s ex-parte DVRO based on multiple incidents of domestic violence.
I. Original DVRO 2016 – Trial Judge M. Marc Kelly
              In her request for a DVRO, Michelle described a pattern of escalating
verbal and physical abuse. In addition to describing two recent altercations in detail,
Michelle provided the following information: “Whenever we are home and an argument
erupts, Jeff will make threats to throw me out on the street with nothing, and take our
children away from me and never let me see them again. He will use intimidation, such
as taking his handgun, which he carries at all times on his belt holster, off his belt and
placing it in a conspicuous place for me to see it during the argument. I am truly afraid
for my life whenever he does this, as I don’t know if this time will be the time he snaps
and decides to shoot me. [¶] Jeff’s anger has been getting worse and worse over the past
several years. As things have gotten more financially strained for us, due to his
spora[d]ic employment status, his level of anger, bitterness and frustration have led to
more and great levels of arguments. He takes out all of his frustrations on me and the


1             For the sake of clarity, we will refer to the parties by their given names.

                                              2
children. He gets so loud when he gets angry that the children begin crying hysterically.
This only makes him angrier. I fear for the safety of myself and my children.”
              Michelle added she was a victim of financial abuse because Jeff would
restrict her access to money by failing to deposit money in the bank and by “hoarding
cash to spend on himself.” She was financially dependent on Jeff, who used money from
a family trust to pay the mortgage and bills (such as insurance, cell phones, groceries, and
utilities).
              Michelle noted Jeff had a permit to carry a concealed weapon, and typically
had one with him at all times. She stated, “I am extremely fearful of what Jeff will do
when he finds out about my filing this DVRO. He owns more than 100 guns of all
different types, and due to the way he has responded to what would be considered even
the slightest provocation, with rage and now violence, I am truly fearful that he may
react in an extremely violent, possibly deadly, manner.”
              Michelle described the two most recent incidents of domestic violence as
follows: “On July 11, 2016, I was visiting my mom in Idaho. . . . Jeff was supposed to
go, but my uncle offered him a short term job in Arizona, which he took. . . . At
approximately 9:30 p.m. Jeff and I were having a phone conversation when he began
screaming at me over the phone so loudly that my aunt later told me she could hear
everything he was saying. He began threatening me that he was going to take the
children away from me, kick me out of the house and leave me with nothing but the
clothes on my back. This is just an example of how he has been emotionally and verbally
abusing me for a long time.”
              She stated a second incident occurred on July 23, 2016, as follows:
“[A]fter the children and my [a]unt and [u]ncle went to bed, [Jeff] and I were having a
discussion that escalated into a fit of anger by Jeff, where Jeff spent over an hour verbally
and then eventually physically abusing me. He said that I could not do anything but be a
full-time mother. He told me that I was not smarter than him and that I did not have the

                                             3
right to discuss graduating from college recently, or my degree, with anyone. He
threatened to take a chainsaw to my office furniture. He also threatened to take my
children and leave me on the street with nothing but the shirt on my back. [¶] During this
discussion, he kept his loaded firearm exposed on a shelf next to the TV in the living
room while the incident was happening. The presence of his loaded firearm was
extremely intimidating. Therefore, I was not yelling and trying to be as calm as possible.
I went to the kitchen and started cleaning and picked up a cup of water and dumped it
into the sink. He became infuriated because that was his water. He shoved me with his
left forearm and caused bruising on my right bicep forcing me to lose my balance. His
continued screaming at me during this time woke up our oldest daughters. When our 8-
year-old daughter started screaming, I ran upstairs to be with her and comfort her and
also our 10-year-old daughter, who was hiding under the covers. They asked me to stay
with them and were scared because Daddy was screaming. [¶] Jeff went upstairs
slammed the bedroom door shut and locked me out. I went downstairs to get my cell
phone and Jeff returned downstairs to get his firearm. At that time[,] I ran upstairs to get
my toothbrush and toiletry bag and ran to the guest bathroom. He returned to our
bedroom and slammed the door and locked me out again. I then noticed the mark on my
arm and knocked on the room door that my [a]unt and [u]ncle were in. They were awake
and heard what was happening. My [a]unt saw my arm and wanted to call the police.
Instead, I asked my uncle to get Jeff out of the house early in the morning to return to
Arizona.”
              Michelle’s aunt filed a supporting declaration. She confirmed Michelle’s
account of the two incidents of abuse. She added that Michelle’s right arm had a large
red mark where Jeff had shoved her. Michelle’s aunt took a photograph of the injury,
which was provided to the court. Michelle’s aunt stated she felt afraid to be around Jeff
and changed her travel plans to stay with Michelle and the children to provide support.



                                             4
              Jeff opposed the DVRO request, denying he physically, financially, or
verbally abused Michelle. He stated that after obtaining the temporary restraining order,
Michelle filed a petition to dissolve the marriage. He did not want a divorce and could
not understand why Michelle was making “terrible and false accusations.” He claimed
Michelle was lying when she accused him of using a weapon to intimidate her. He noted
that they both had concealed weapons permits and they were “very familiar and
accustomed to firearms as a daily part of [their] lives.” He asserted he was a licensed
firearms instruction and owned “130 firearms, one of which I generally carry on my
person every day.” Jeff declared Michelle owned 14 firearms and they had four gun safes
in their home.
              At the hearing, the court considered testimony from the parties, Jeff’s
brother, and Michelle’s aunt. It granted a three-year DVRO (covering Michelle and the
children).2 At the hearing, the court stated the following: “So I’ve looked at everything.
I heard everything. This is not even a close call for me.” The court listed several factual
findings supporting this decision. It stated Jeff and Michelle’s marriage the past few
years has “had a lot of volatility” which “both sides” contributed to. Nevertheless, the
court rejected Jeff’s argument the recent incidents of domestic violence was a he-said-
she-said situation. It explained Michelle’s story was corroborated by (1) “[t]he fact that
the screaming and the yelling and the emotions were so loud that they woke up
everybody in the household,” (2) the parents agreed it was not a “normal situation when
the kids are trembling and having to be consoled,” and (3) the photograph of Michelle’s
injury. The court noted it believed Michelle’s testimony she still felt pain. It stated the
bruise was still visible although the incident occurred almost a month ago. The court also
found credible Michelle’s testimony that Jeff “was inches away from [her], was


2              Jeff did not provide a reporter’s transcript of his brother’s testimony. In
ordering the DVRO, the trial court stated it relied on Jeff brother’s testimony that the day
after the incident he saw Michelle crying and she looked afraid.

                                              5
clenching his fists with an enraged voice . . . .” The court also relied on Michelle’s aunt’s
testimony and Jeff’s brother’s testimony that Michelle was afraid. The court stated it did
not find credible Jeff’s testimony that he did not touch Michelle. Finally, the court stated,
“the fact that there was a loaded firearm within reach is a factor.” The court explained it
was not a “major factor” but it could have been if Michelle wasn’t herself “schooled in
firearms training” or had never seen Jeff with a loaded weapon before. It concluded, “So
I don’t think that was a particular major factor, although this kind of violence with the
screaming and the physical contact and everything else, the fact that there was a loaded
firearm within reach, it certainly went to her state of mind and it was a factor concerning
the overall situation that the court incorporates.”
              The court granted Michelle full custody of the children, and granted Jeff
visitation the first, third, and fifth weekend of the month as well as Wednesday nights.
The DVRO provided Jeff must stay 100 yards away from Michelle and children, except
for brief and peaceful contact for court ordered visitation. The court ordered Jeff to
complete a 52-week batter’s intervention program, which included an alcohol component.
The court also ordered Jeff to refrain from drinking for 24 hours prior to visitation. It
restricted Jeff’s access to all guns and rejected his request to have limited access to
weapons for purposes of employment. The parties were ordered to enroll in the parent
communication program called Talking Parents.3
II. DVRO Modifications
              In February 2017, Michelle filed an ex parte request for the court’s
assistance after she learned Jeff drank alcohol while at dinner with the children. Before




3             Talking Parents is an online co-parenting communication tool. (See
Melissa G. v. Raymond M. (2018) 27 Cal.App.5th 360, 364; https://talkingparents.com.)
Courts will order parties to use the program because it preserves communications
between the parties.

                                              6
the court ruled on the request, Jeff volunteered to wear an alcohol monitoring bracelet
offered by SCRAM (Secure Continuous Remote Alcohol Monitoring Program).
              In 2017, the court amended the DVRO a few more times to reflect changes
in visitation and custody. For example, in April 2017, the court modified the DVRO to
permit the family to attend family counseling together to work on developing co-
parenting skills. However, it imposed procedures to ensure the therapist was always
present when Jeff and Michelle were in close proximity. The court ordered Jeff “shall
not track” Michelle using the children’s iPhone applications or other applications. The
court permitted Michelle to disable the children’s iPhone “location services” when they
were in her custody and Jeff was ordered not to turn the location applications on.
III. Move Away Request & Termination Request – Trial Judge Layne H. Melzer
              In June 2017, Michelle sought amendment of the DVRO to permit her and
the children to move to Idaho. She argued the move was necessary for the following
three reasons: (1) she could not continue to live in Orange County because she “still
live[ed] in terror every day that” Jeff would hurt or kill her and she knew Jeff was
stalking her; (2) she found stable housing and a job in Idaho that would provide her
family financial security because Jeff failed to make child support payments and his
mother evicted her and the children from their home and had taken away the family car;
(3) it would be in the children’s best interest to move away due to Jeff’s excessive
drinking. She wanted Jeff to maintain a relationship with the children and suggested he
care for them eight weeks in summer and part of their school winter and spring breaks.
              In response, Jeff filed a request to terminate the DVRO. Alternatively, he
requested modification of the DVRO to exclude the children as protected parties, lift the
firearm restrictions, and return the guns he stored with his mother. He asserted the
situation had materially changed for several reasons. He explained the DVRO required
he turn in 127 guns to a licensed gun dealer, costing him over $3,000 per month in
storage fees. He claimed half of the weapons belong to his mother, Doralee Ashby.

                                             7
Before the DVRO, Jeff stated he worked as a firearms instructor and as an independent
contractor performing construction work. He asserted he had been unable to work since
the DVRO because his construction licenses were suspended due to tax liens and the
restraining order required that he stay away from guns.
               Jeff stated Michelle mistakenly believed she has a community property
ownership right to the family home in Mission Viejo and the family car, a Chevrolet
Suburban. Jeff acknowledged the court gave Michelle exclusive use of the house and car,
but asserted this ruling was improper because Doralee and her company Falcon Wolf
Properties owned everything. He noted the family law court joined Doralee into the
dissolution case after she initiated an unlawful detainer action to repossess the house.
Jeff denied having a legal right to receive “regular income” from his mother’s trust.
               Other changed circumstances included Jeff’s enrollment in anger
management counseling and parenting classes. Jeff claimed he and Michelle had
attended co-parenting counseling for seven months. Jeff did not believe he posed a threat
to Michelle or the children, and he did not have substance abuse issues. He stated there
was no reason for Michelle to be afraid of him. He noted Michelle contacted him via text
and phone to discuss matters unrelated to the children. He asserted Michelle relied on the
DVRO “when she wants to keep me away from our children, control the extent to which I
am able to parent our children, get money, control the progress of this divorce
proceeding.”
               On December 11, 2017, Michelle filed an ex parte request for a temporary
move away order to Palm Springs or to expedite the hearing date on her request to move
to Idaho. Michelle explained she was going to be evicted from the family home and
needed to temporarily move to Palm Springs. Alternatively, Michelle asked the court to
consider a terminating sanction and immediately grant her move away request to Idaho.
She also asked the court to order Jeff to return the Suburban “which he and his mother
towed away violating the DVRO.” Michelle stated she could not rely on Jeff for

                                             8
assistance because he was six months behind in his support payments and owed over
$18,000 in back support. She added Jeff refused to pay for or start the family court
ordered Evidence Code section 730 evaluation (section 730 evaluation) needed to make
custody determinations. She claimed Jeff told the children they would live with him in
the house after Michelle moved out. He was overheard in the courtroom hallway saying,
“‘I cannot wait for the Sheriff to show up and escort that bitch out of my house.’”
              Michelle reported Jeff offered their daughter $10 to take Michelle’s court-
related documents, causing the child to feel anxiety and fear about doing something
wrong or causing her father to become angry. Jeff stopped attending the co-parent
counseling and refused to return unless Michelle amended the DVRO. She attended the
last scheduled appointment by herself. Michelle reported their therapist expressed
concerns about Jeff’s “display of anger in . . . counseling sessions and recommended that
I have a plan in the event that the court grants the move away.” Specifically, the therapist
suggested that Michelle “go into hiding with the children for [their] safety while waiting
for the order to be final.”
              Michelle offered several examples of how Jeff violated the DVRO. He
continued to track her movements through the children’s cell phones. He approached her
home to assist the tow truck driver in repossessing the family car. He submitted a false
job offer to regain access to his guns.
              At the hearing, Judge Melzer considered the move away request, Jeff’s
efforts to modify/terminate the DVRO, as well as property and custody issues related to
the marital dissolution action. Michelle testified how her relationship with Jeff was
worse since the court issued the DVRO. She accused Jeff of stalking her on iPhones and
making poor parenting decisions. Michelle expressed fear Jeff would keep the children
from her because he often altered the set visitation schedule. She said there was one
occasion when Jeff refused to return the children and she was forced to call the sheriff for
assistance.

                                             9
              The court issued a 48-page ruling.4 It set forth the procedural history of the
case, making several observations and factual findings. It noted Judge Kelly, in
considering the initial DVRO, determined there was a clear case of domestic violence,
Michelle’s testimony was credible, but Jeff’s testimony was not. The court recounted
evidence Jeff was verbally and physically abusive. The court also determined Jeff’s
display of a loaded gun during the incident “played a role in the finding of” domestic
violence. The court reported that while Michelle’s physical injuries were not serious or
debilitating, she and the children were afraid as a result of the domestic violence. The
court noted the previous court was concerned by Jeff’s alcohol consumption. In
reviewing the DVRO’s many amendments, the court stated Jeff had repeatedly “taken
extreme exception” to the firearm restrictions.
              In its ruling, the court provided some background information about the
hotly contested property dispute in the dissolution action. The trial was bifurcated to first
consider Doralee’s ownership rights of the family home, car, and various items of
personal property. The court noted, “Although the claims were largely brought for the
benefit of the community and [Jeff] was not an essential participant in those proceedings,
he chose to participate as [Michelle’s] adversary throughout the entire trial with counsel
paid for by Doralee.” Two attorneys separately represented Doralee (one representing
her individually and the other representing her limited liability company). Thus,
Michelle as a self-represented litigant, went against three sets of lawyers “all of whom
were paid for by Doralee.” In the end, Doralee returned the Suburban to Michelle and
initiated legal proceedings to evict Michelle and her grandchildren from the family home.
The court noted Jeff resided with his mother and he was “entirely dependent upon her for
his basic needs.” It was anticipated she would give Jeff a new place to live after she
evicted Michelle.

4             For ease of reading, we omitted all italics from the text of the trial court’s
ruling.

                                             10
              The court observed that the trial court deciding the property dispute, like
Judge Kelly, made adverse findings regarding Jeff’s credibility. “Specifically, this
[c]ourt stated[,] ‘The [c]ourt did have serious concerns with the credibility of [Jeff] based
on unrebutted evidence that he falsified documents and submitted these false records to
the [c]ourt as part of an effort to have the [c]ourt modify the operative [DVRO] issued
earlier in this case against [him].’”
              In its ruling, the court also discussed the procedural history leading up to
the current hearing. It explained that in March 2017, the court bifurcated the issues of
custody and visitation and appointed counsel for the minors. Before the matter was
heard, Michelle requested a move away order. In August 2017, the parties stipulated to
have an expert conduct a section 730 evaluation and “[Jeff] and/or Doralee agreed to
advance all monies necessary to complete this critical custody evaluation.” The court
noted that despite “the specter of a ‘move away’” and the pending custody/visitation trial,
Jeff “declined to fund the [section] 730 evaluation.” The court stated this decision “was
puzzling” particularly given “the expected benefit to the children and parties” from an
expert evaluation of custody issues in a move away case, but also “the manner in which
[Jeff/Doralee] instead chose to allocate financial resources.” The court also found
relevant that Jeff countered the move away request with his own petition “to have the
DVRO terminated or modified so that he could again possess firearms.” Jeff claimed the
gun storage cost $3,000 per month and due to the firearm restrictions, he was unable to
work or pay support.
              The court recounted that the parties were given a full evidentiary hearing
that lasted five day without the benefit of the professional custody evaluation Jeff “had
agreed (and was ordered) to fund.” The court stated, “Overall, as was the case with the
DVRO trial and the [p]roperty [t]rial, this [c]ourt found that [Michelle’s] testimony was
more credible and reliable than [Jeff’s].” The court was under the general impression
both parents loved their children and had strong parent-child relationships.

                                             11
                  Turning first to the issue of Michelle’s move away request, the court
determined the DVRO’s custody order was not permanent, and final custody/visitation
orders required consideration of the children’s best interests if they moved to Idaho.
Following well established case precedent, the court determined it was in each child’s
best interest to reside permanently with Michelle and a change in custody was not in their
best interests.
                  The court concluded the parties’ testimony about their finances was a
highly relevant factor in making its custody decision. It stated financial constraints had
motivated Michelle’s move, and economic realities demonstrated she was making the
request in good faith and Jeff “is better able to handle the financial challenges of being
the non-custodial parent.” The court discussed the inconsistencies with Jeff’s testimony
about his ability to work and provide for his family. At times, Jeff claimed the only way
to earn a living was if the DVRO restrictions were lifted so he could become a shooting
instructor (the plan he told his children) or work in the construction industry. Other times
Jeff stated he could not earn enough working in construction. Alternatively, he stated,
“repeatedly in ‘talking parent’ exchanges . . . that one of the reasons he couldn’t pay child
support (CS) was because his mother Doralee would no longer agree to fund and he could
not independently pay support without getting the [DVRO] lifted.” The court noted Jeff
“had no particularly good explanation for how he was so certain he would soon be
working full time or why he had not sooner found full time or even meaningful part time
employment.” Moreover, “All of [Jeff’s] testimony was inconsistent with earlier
statements that if the children were to relocate to Idaho he could not predict if he would
have the funds to even visit because he was totally dependent on his mother for financial
support.”
                  The court stated Michelle’s testimony regarding her financial situation was
consistent. Michelle actively sought employment in Orange County and Idaho. She
secured a $60,000 per year job offer in Idaho, where there was a lower cost of living and

                                                12
she could stay rent free in her parent’s home. Michelle explained Jeff was extremely
behind on child support and what little support she received was paid by Doralee. The
court believed Doralee had “nonetheless now made clear (through words and deeds) that
she would rather pay lawyers to fight with [Michelle] than provide financial assistance
that might go to spousal support . . . or CS.” She paid “approximately $272[,000] in
fees” to Jeff’s lawyers and ignored court orders to pay Michelle’s needs-based attorney
fees and the section 730 evaluation.
              The court summarized how Jeff negatively impacted Michelle’s financial
status. In addition to not paying Michelle support or attorney fees, he “facilitated [her]
financial isolation” by helping to confiscate the family car (which had yet to be returned
despite court orders) and by “willingly and actively” helping his mother seek ownership
of what turned out to be community property. It noted Michelle and the children were
receiving government assistance.
              The court contrasted Jeff’s claims of “poverty” and inability to pay support
against evidence Jeff lived a comfortable life funded by his mother and had benefitted
from over $270,0000 in legal services. In addition, Doralee planned to buy Jeff a new
home and send the children to private school ($8,000 per year for each child) depending
on the custody orders. It wrote, “As is her prerogative, [Doralee] has chosen sides and
made clear she is unwilling to fund anything that directly benefits [Michelle].”
              Based on the above information, the court reached the following
conclusions. Facing eviction and deprived of child support, Michelle will be rendered
“homeless and near destitute should she remain in [Orange County].” “Perhaps Doralee
and/or [Jeff] believed this strategy of ‘economic starvation’ would force [Michelle] to
agree to dissolve the [DVRO] and/or move away without the kids. [¶] (1) If so, this
strategy has backfired horribly. [¶] (2) The only thing that this economic starvation has
accomplished is leaving [Michelle] with little choice but to move away. [¶] (3) As is her
prerogative as the primary care giver, she is unwilling to do without also seeking primary

                                             13
custody.” The court concluded that in light of Doralee’s “history of largesse when it
comes to her son and her grandchildren” Jeff will have greater resources than Michelle
when it comes to providing for travel and navigating “what will be a challenging and
expensive custody/visitation regime.” The court reiterated both parties had an obligation
to support the children and themselves and Michelle’s plans to move would enable her to
achieve financial independence and “model positive behavior for her children.”
               The court appreciated the risk in giving Jeff primary custody of the children
was his mother’s “considerable animus” towards Michelle. It determined Doralee
“wield[ed] an unusual and unhealthy amount of sway over” Jeff. The court explained
Jeff had “strong economic and financial incentives to defer to Doralee” because “[h]e is
one disagreement or argument away from himself being homeless.” Moreover, Doralee’s
“antipathy towards” Michelle presented a greater risk of parental alienation if Jeff was to
be awarded primary custody.
               The court considered other factors relevant to custody/visitation, such as
the distance of the move, the children’s ages and preferences, the nature of the parent-
child bonds, and the ability of the parents to co-parent. On this last topic, the court stated
the parents’ relationship remained volatile and hostile and these recent legal proceedings
had not helped. The court found credible Michelle’s testimony about Jeff’s angry
outbursts in and around the courthouse. Recordings made by Talking Parents further
evidenced ongoing co-parenting challenges and Jeff’s hostility. The court clarified there
was “no evidence that a similar degree of hostility ha[d] been reciprocated by
[Michelle.]”
               The court discussed one particularly “troubling example of ongoing
hostility” regarding Jeff’s efforts to contact and involve Michelle’s estranged father,
Randy Varner, in these legal proceedings. Michelle testified that she and her sisters were
abused by their father, and she continued to distrust him. She was adamant she did not
want her children to have contact with Varner without her being present, and the court

                                              14
ordered (consistent with the parties’ stipulation in 2016) the children would have no
contact. The court believed Jeff was acting maliciously when he attempted in December
2017 to facilitate visitation with Varner and modify existing court orders. The court
noted Jeff had “made insensitive remarks on [T]alking [P]arents to the effect that
[Michelle’s] attitude towards her father led to his having health issues.” The court
concluded Jeff’s efforts to involve Varner “seem[ed] to come more from spite than any
legitimate concern for the children.”
              The court determined Jeff rebutted the Family Code section 30445
presumption against awarding custody to the perpetrator of domestic violence. The court
concluded it was in the children’s best interests to move to Idaho. It ordered joint legal
custody, but Michelle would have “final decision making authority on issues relating to
the children’s schooling and medical/dental care and treatment” except when they were in
Jeff’s care. The court stated Michelle would continue to have primary physical custody.
The court also designed a detailed parenting plan for the family after Michelle moved to
Idaho. In addition to one weekend per month, Jeff would care for the children for longer
periods of time during holidays and vacations. He could attend the children’s
extracurricular activities that took place in a public setting if he provided Michelle with
reasonable notice.
              The remaining 14 pages of the court’s order focused on whether the DVRO
should be terminated. After discussing the relevant case authority, the court concluded
Jeff failed to meet his burden of proof to terminate the DVRO or eliminate the firearms
restriction. The court stated Jeff sought termination/modification based on evidence there
was no need for a DVRO because Michelle was not afraid of him and it was limiting his
ability to support himself and his family. The court listed events Jeff claimed proved
Michelle no longer feared him, mostly texts or telephone calls Michelle initiated. The

5             All further statutory references are to the Family Code, unless otherwise
indicated.

                                             15
court disagreed, stating “these interactions” were “merely instances of ‘peaceful contact’
as contemplated and permitted by the DVRO” and “demonstrate not a lack of fear but a
willingness to co-parent and facilitate [Jeff’s] ongoing relationship with the children
despite prior conflict including a DVRO[.]”
               Moreover, the court determined Michelle’s testimony she was still afraid of
Jeff to be credible. It described several “interactions” that suggested a “‘power and
control’ dynamic that is often at the core of domestic violence.” For example, it
concluded Michelle presented evidence to “support[] a reasonable fear or apprehension”
Jeff was following or tracking her movements via cell phone. She demonstrated Jeff and
Doralee “worked together to gain entry (sometime around midnight)” into her gated
community to tow away the family car. Jeff “aggressively sought to remove the DVRO
firearms restriction to the point of offering what the court view[ed] as pre-textual
justifications and in some instances (as revealed during the property trial) fabricated
evidence.” Jeff also attempted to use child support “as leverage” to get Michelle to agree
to lift the firearm restrictions. The court also mentioned Jeff’s continual use of
“threatening and aggressive language in Michelle’s presence, in and around the
courthouse” as well as his spiteful efforts to insert Michelle’s abusive father into the
proceedings.
               The court stated it did not believe Jeff’s claim he was unable to support
himself or his family unless the DVRO was lifted. The court stated Jeff’s testimony was
not credible and there were many jobs Jeff could find that did not require him to carry a
weapon. The court stated construction jobs were available to people having DVROs.
Moreover, that a DVRO “might limit future employment opportunities” was not evidence
of a changed circumstance.
               The court determined the DVRO helped to reduce conflict between the
parties and “the evidence confirms that the risk of future [domestic violence] remains and



                                              16
the DVRO too should remain.” However, the court determined it would amend the
DVRO to remove the children as protected parties, which would help facilitate
co-parenting duties.
IV. Request to Renew the DVRO – Judge Nathan Vu
              Over a year later, in August 2019, Michelle filed a request to renew the
restraining order. Michelle stated she was afraid of future abuse because Jeff had
violated the DVRO multiple times, as documented in the court’s prior order permitting
her to move away. In addition, she stated Jeff had a gun collection and terminating the
DRVO would give him access to the weapons and freedom to harass her. She referred to
the court’s 2018 order denying Jeff’s request to terminate the DRVO based on its
conclusion there remained a risk of future domestic violence.
              Jeff opposed the request stating he completed the 52-week batterer’s
intervention program, which included an alcohol component. He claimed to have learned
valuable skills and he was no longer a threat to anyone, especially Michelle. Jeff asserted
that during the past three years he had not violated the restraining order. He admitted
there were issues related to the children’s cell phones and litigation involving Doralee,
but he did not do anything “that knowingly or intentionally or negligently” violated the
restraining order.
              He stated there were changed circumstances, including significant custody
modifications to the DVRO. He explained the custody schedule changes over the past
year was “a testament to the devotion and love” he had for his children. He explained
that after Michelle moved to Idaho, he was awarded significant time with the children.
Jeff stated he made “a diligent and committed effort to co-parent with Michelle” and he
had been “cordial, polite, and respectful on each and every one of our encounters.” He
claimed the DVRO had a detrimental effect on his children because they never saw him
verbally, emotionally, or physically abuse Michelle because he never did those things.
He stated the children had been wrongfully denied custodial time and been forced to

                                            17
move five times since Michelle filed for a divorce. He maintained, “the lack of stability
for our children has made this process much more difficult and uncomfortable for them.
But for the restraining order, I expect that I would have received an equal timeshare with
our children and hence, I could have provided them with a more stable home and school
life.” In summary, Jeff concluded there was no reason for Michelle to feel threatened by
him because he never violated the DVRO, he lived more than 1000 miles away from
Michelle, he had not contacted Michelle for any reasons other than to co-parent, he kept
the children out of the dissolution case, he did not have a drug or alcohol issue, and he
was employed full-time in the construction industry.
              Both parents testified at the hearing. Michelle represented herself and Jeff
hired legal counsel. Michelle testified that since the move away orders, “Jeff has
escalated in his unwillingness to co-parent. He has repeatedly violated the DVRO as
stated in the [court’s prior] ruling.” She noted the previous trial judge concluded the
DVRO reduced conflict between the parties and there was a clear risk of future domestic
violence if the order was terminated. Michelle testified Jeff had not posted a
communication through Talking Parents in over a year and he did not respond to her
communications. She stated Jeff utilized the children as messengers so his words would
not be recorded. She complained Jeff still failed to comply with financial orders, and she
believed that if it were not for the Department of Child Support Services, he would
continue to ignore those orders. She added Jeff failed to follow the court’s directions
regarding custody exchanges of the children. For example, Jeff would not reply to her
questions about summer travel plans or follow the court’s order to transfer custody of the
children at the airport. Instead, with very little notice, Jeff demanded Michelle bring the
children to his hotel.
              The court interrupted Michelle’s testimony about parenting and custody
disputes. The court stated it understood she and Jeff still did not get along. The court
asked Michelle to explain why she had a reasonable apprehension or fear of future abuse.

                                             18
She replied that Jeff withheld money to try to abolish the DRVO and regain access to his
weapons. She noted there was evidence he had violated the DVRO repeatedly. She felt
continually harassed and afraid of him. She believed the DVRO added “a level of safety
and something that I have to refer back to when the situation arises.” “I am very much
still in fear of [Jeff], and his actions haven’t given me any evidence that he doesn’t still
hold an immense amount of hostility towards me, and it is for this reason that I [have]
requested the restraining order be renewed.” Michelle added Jeff continued to use the
tracking application on the cell phones.
               The court recited the applicable legal standards and relevant factors before
concluding Michelle had met her burden of proof. It renewed the DVRO for five years.
                                        DISCUSSION
               Jeff’s first argument is the trial court abused its discretion by “failing to
fully evaluate and appreciate the current circumstances in relation to the events leading
to the DVRO.” (Italics added.) He maintains the court improperly relied entirely upon
earlier findings made by Judge Kelly and Judge Melzer relating to the DVRO. Jeff’s
second argument is that insufficient evidence supports the court’s decision to renew the
DVRO because Michelle failed to prove she currently felt any apprehension of future
abuse. These two arguments are essentially the same: Jeff maintains there was
insufficient evidence to support the court’s ruling. However, by significantly
downplaying the seriousness of his actions and reciting only favorable evidence, Jeff
forfeited his sufficiency of the evidence claim. He also failed to meet his burden of
showing the court refused to consider evidence relating to current changed circumstances
or that it abused its discretion.
I. Standard of Review
               “We review an appeal from an order denying a request to renew a domestic
violence restraining order for abuse of discretion. [Citations.] . . . [A]n abuse of
discretion occurs where ‘“‘the trial court exceeded the bounds of reason. When two or

                                               19
more inferences can reasonably be deduced from the facts, the reviewing court has no
authority to substitute its decision for that of the trial court.’”’ However, the question of
‘whether a trial court applied the correct legal standard to an issue in exercising its
discretion is a question of law [citation] requiring de novo review.’ [Citation.]” (Cueto
v. Dozier (2015) 241 Cal.App.4th 550, 560.) The trial court’s order “is presumed to be
correct, and all intendments and presumptions are indulged to support it on matters as to
which the record is silent. [Citation.] It is the appellant’s burden to affirmatively
demonstrate error. [Citations.]” (In re Marriage of Gray (2002) 103 Cal.App.4th 974,
977-978.)
II. Applicable Legal Principles Regarding DVRO Renewals
              Section 6345, subdivision (a), provides in relevant part, a DVRO “may be
renewed upon the request of a party, either for five years or permanently, without a
showing of any further abuse since the issuance of the original order . . . .” (Italics
added.) In Ritchie v. Konrad (2004) 115 Cal.App.4th 1275, 1283 (Ritchie), the Second
District resolved an issue of first impression by interpreting section 6345 to mean the
renewal of the DVRO requires there is a reasonable apprehension of future abuse if the
initial order expires. The court reasoned, “[S]ection 6345 makes it unnecessary for the
protected party to introduce or the court to consider actual acts of abuse the restrained
party committed after the original order went into effect. It would be anomalous to
require the protected party to prove further abuse occurred in order to justify renewal of
that original order. If this were the standard, the protected party would have to
demonstrate the initial order had proved ineffectual in halting the restrained party’s
abusive conduct just to obtain an extension of that ineffectual order. Indeed the fact a
protective order has proved effective is a good reason for seeking its renewal. [¶] But
this does not suggest the trial court need make no finding beyond the petitioning party’s
subjective desire to have the existing protective order extended—in this case for a
lifetime.” (Ritchie, supra, 115 Cal.App.4th at p. 1284.)

                                              20
              In deciding what factors trial courts should consider in evaluating whether
there was “reasonable apprehension of future abuse,” the Ritchie court examined several
“tests” developed by appellate courts in other states. (Ritchie, supra, 115 Cal.App.4th at
pp. 1285-1289.) It rejected the “‘imminent and present danger’ standard used by
Missouri courts, adopting instead a lower standard requiring the courts to determine if the
protected party has a ‘reasonable apprehension’ abuse will occur at some time in the
future if the protective order is allowed to expire.” (Id. at p. 1288.) The court ultimately
held: “We conclude that in California, as in the rest of the country, an objective test must
be satisfied before a protective order is renewed in contested cases. From the language of
California statutes and the legislative history, we have drawn the following formula
(limited, however, to cases where the restrained party appears and challenges the
requested renewal of the existing order). A trial court should renew the protective order,
if, and only if, it finds by a preponderance of the evidence that the protected party
entertains a ‘reasonable apprehension’ of future abuse. So there should be no
misunderstanding, this does not mean the court must find it is more likely than not future
abuse will occur if the protective order is not renewed. It only means the evidence
demonstrates it is more probable than not there is a sufficient risk of future abuse to find
the protected party’s apprehension is genuine and reasonable.” (Id. at p. 1290.)
              The Ritchie court discussed factors the trial court should consider in
applying this test. (Ritchie, supra, 115 Cal.App.4th at p. 1290.) The court stated the
evaluation is different from deciding whether to issue the original order. “For one thing,
there is that existing order and the factual predicate for its issuance—typically prior acts
or at least threats of abuse, . . . or similar evidence of the restrained party’s predisposition
to inflict abuse, and the like. The existence of the order itself often will be less telling
than the facts supporting its issuance. Consequently, the trial judge ordinarily should
consider the evidence and findings on which that initial order was based in appraising the
risk of future abuse should the existing order expire. [¶] [T]he trial court should not

                                              21
permit the restrained party to challenge the truth of the evidence and findings underlying
the initial order, as . . . [t]his would contradict principles of collateral estoppel and
undercut the policies supporting those principles.” (Ibid.) It noted the prior protective
order “seldom if ever will provide conclusive evidence the requesting party entertains a
‘reasonable apprehension’ of future abuse of any kind should that order expire.” (Id. at
p. 1291.) However, “the initial order certainly is relevant and the underlying findings and
facts supporting that order often will be enough in themselves to provide the necessary
proof to satisfy that test.” (Ibid.) The court added, “Also potentially relevant are any
significant changes in the circumstances surrounding the events justifying the initial
protective order. For instance, have the restrained and protected parties moved on with
their lives so far that the opportunity and likelihood of future abuse has diminished to the
degree they no longer support a renewal of the order? Or have there been no significant
changes or even perhaps changes that enhance the opportunity and possibility of future
abuse?” (Ibid.) Finally, the court concluded the “‘burdens’ the protective order imposes
on the restrained party” in some cases can be relevant, but “would never justify denial of
a renewed protective order where the ‘reasonable apprehension’ is of future acts of
physical violence.” (Ibid.)
              Due to the argument raised in this appeal, it is helpful to understand the
standards set forth in the Ritchie case do not apply to a restrained party’s termination
request. A DVRO is a type of injunction, and the applicable standards the court must
apply when considering whether to dissolve an injunction are found in Code of Civil
Procedure section 533. As noted by one appellate court, “the party protected by a
restraining order has already made the required showing to obtain a renewal of the order”
and therefore the burden rests on the restrained party “to show by a preponderance of the
evidence that one of the circumstances set forth in Code of Civil Procedure section 533 is
present and justifies a termination of the restraining order. [Citations.]” (Loeffler v.



                                               22
Medina (2009) 174 Cal.App.4th 1495, 1504 [the three independent grounds are material
change in facts, change in the law, or the ends of justice].)
III. Analysis
A. Sufficiency of the Evidence
                Simply stated, Jeff contends the trial court abused its discretion by
renewing the DVRO because Michelle did not meet her burden of proving she had a
reasonable apprehension of future abuse. We conclude Jeff forfeited this argument.
                “‘“When a finding of fact is attacked on the ground that there is not any
substantial evidence to sustain it, the power of an appellate court begins and ends with the
determination as to whether there is any substantial evidence contradicted or
uncontradicted which will support the finding of fact.” [Citations.]’ [Citation.] The
judgment is presumed to be correct. [Citation.] And we presume that the record contains
evidence to sustain every finding of fact. [Citation.] It is the appellant’s burden to
demonstrate that it does not. [Citation.]” (Boeken v. Philip Morris, Inc. (2005)
127 Cal.App.4th 1640, 1658.)6
                “That burden is a heavy one: ‘“A party who challenges the sufficiency of
the evidence to support a particular finding must summarize the evidence on that point,
favorable and unfavorable, and show how and why it is insufficient. [Citation.]”
[Citation.] “[W]hen an appellant urges the insufficiency of the evidence to support the
findings it is his duty to set forth a fair and adequate statement of the evidence which is
claimed to be insufficient. He cannot shift this burden onto respondent, nor is a
reviewing court required to undertake an independent examination of the record when


6              In his reply brief, Jeff asks this court to treat Judge Vu’s minute order
and/or the reporter’s transcript of the hearing as being the equivalent of a statement of
decision to avoid the doctrine of implied findings. We decline this request because (1) it
is a new argument raised for the first time in the reply brief, (2) the record reflects the
trial court did not intend for its minute order or statements on the record to be a statement
of decision, and (3) Jeff did not request a statement of decision.

                                               23
appellant has shirked his responsibility in this respect.”’ [Citation.]” (In re Marriage of
Marshall (2018) 23 Cal.App.5th 477, 487.)
              Jeff has made no effort to satisfy his significant burden on appeal.
Throughout his briefing, Jeff improperly refutes the factual basis for the original DVRO.
(In re Marriage of Martindale & Ochoa (2018) 30 Cal.App.5th 54, 60 [restrained party
collaterally estopped from challenging sufficiency of the evidence supporting issuance of
initial restraining order and courts should not entertain new evidence regarding the
underlying incidents].) In the factual summary, he described the family history in one
short paragraph as simply involving an 11-year marriage that produced four children. His
account of the case’s procedural history ignores significant events in the case. For
example, he described the components of the original DVRO, but omitted any details
about the allegations of verbal, physical, emotional, and financial abuse. Instead, he
highlighted the burdens created by the DVRO and how it impacted his ability to work as
a firearms instructor. In a related footnote, Jeff stated it was “important” for this court to
understand he and Michelle were gunowners. He elaborated they both were trained in
firearms, had concealed carry permits, and owned multiple weapons. Jeff asserted “the
guns were not an issue during the marriage.”
              Domestic violence, not gun ownership, was the issue. Domestic violence
(physical, financial, and emotional) ended the marriage and was the basis for the DVRO.
Yet neither Jeff’s factual summary or legal discussion includes a description of the
evidence supporting issuance of the DVRO, the stalking, or the financial starvation,
which prompted Michelle to request a move away order. Jeff omits the reasons why
Judge Melzer denied Jeff’s request to modify/terminate the restraining order. As stated in
the Ritchie case, the facts supporting issuance of the DVRO “often will be enough in
themselves to provide the necessary proof to satisfy [the] test.” (Ritchie, supra,
115 Cal.App.4th at p. 1291.)



                                              24
              Like his factual summary, Jeff’s legal analysis sets forth a one-sided
narrative of events. With laser sharp focus, Jeff sticks to his story that he never violated
the DVRO, and therefore, Michelle never had a reason to fear him. By concentrating
only on current events, Jeff paints an idyllic picture of having a harmonious co-existence
with Michelle, where they are successfully navigating joint custody of their children
while peacefully living over 1,000 miles apart. He laments that if only Judge Vu had
properly evaluated evidence relating to the parties’ current circumstances, he would have
reached a different result. This argument turns our standard of review on its head. We
do not review the evidence to see if there is substantial evidence to support the losing
party’s version of events. Our power begins and ends with a determination if there was
substantial evidence in the winning party’s favor. For this reason, Jeff was required to set
forth, discuss, and analyze both the favorable and unfavorable evidence. “‘“Unless this is
done the error is deemed to be waived.”’ [Citation.]” (Pope v. Babick (2014)
229 Cal.App.4th 1238, 1246.)
              In his reply brief, Jeff responded to Michelle’s forfeiture argument. The
caption for his first legal argument stated, “the opening brief properly presented all
evidence supporting the order[.]” (Capitalization and bold omitted.) The legal discussion
is divided into two parts. In the first subpart, Jeff argued he properly included in the
appellate record all the documents relied upon by the trial court. Jeff acknowledged
Michelle augmented the record with an additional 1,091 pages of documents, including
731 pages of reporter’s transcripts. He maintained many of these documents duplicate
those already in the appellate record. This argument misses the mark. Jeff did not forfeit
his sufficiency of the evidence argument because his appellate record was lacking pages.
The problem was that his opening brief failed to fairly summarize both the favorable and
unfavorable evidence supporting the ruling.
              The caption of the second subpart asserts the following: “The opening brief
properly and fairly presents the facts and evidence to this court; It is respondent’s brief

                                              25
that misrepresents the trial court’s findings[.]” (Capitalization and bold omitted.)
However, Jeff failed to direct our attention to any portion of his opening brief to prove
his point, but rather cited to record references he believed showed Michelle unfairly
presented the facts in her brief. This argument overlooks the basic rule of appellate
procedure that it was Jeff’s burden, not Michelle’s burden, to affirmatively demonstrate
error. To prevail, Jeff was required to argue why the relevant evidence (including facts
unfavorable to his position) compelled a different result. Jeff set forth only favorable
evidence, which if viewed in isolation may have compelled a different result but did not
prove the court abused its discretion in renewing the DVRO.
B. Weighing the Evidence
              The failure to weigh relevant evidence can be deemed an abuse of
discretion. For example, in Ritchie the court reversed the renewal order and remanded
the case for further review because the appellant was able to affirmatively demonstrate
the court did not consider relevant evidence. (Ritchie, supra, 115 Cal.App.4th at
p. 1281.) The appellant demonstrated error based on the court’s explicit statements
during the hearing that the requesting party was entitled to a renewal by simply making
the request. (Ibid.) The court determined, “the trial court erred when it issued the
renewal order based solely on Ritchie’s subjective desire the protective order be
extended.” (Id. at p. 1282.) The trial court “should have considered evidence tendered
by both sides and determined whether Ritchie’s expressed fear of future abuse was
genuine and also reasonable.” (Ibid.)
              In this case, Jeff asserts Judge Vu improperly relied on old factual findings
made by prior trial judges and he failed to independently evaluate “the changes in
circumstances” in evaluating Michelle’s request to renew the DVRO. Specifically, he
defines current circumstances as including “Michelle’s recent move, the parties thousand-
mile separation, the increased custodial time to Jeff,” and the lack of recent DVRO
violations. He maintains violations relating to custody and financial disputes are

                                             26
“unrelated” to the DVPO and “should not be used to bootstrap an otherwise baseless
claim for renewal.”
              Jeff apparently forgot his trial counsel raised this very same argument at the
hearing. In response to the accusation that the court was improperly relying on prior
findings, Judge Vu replied, “To be clear, the court looked at all of the facts that were
before Judge Kelly and Judge Melzer. The court also considered the facts that were
alleged to have occurred between today’s date and March 2018. The court did not -- to
be clear, the court did not find a great number of facts that have occurred since March
2018 that played a role in its consideration either for or against renewal.” (Italics added.)
In other words, the court specified it considered the previous factual findings as well as
current events. We understand Jeff disagrees with the court’s determination that the
current circumstances evidence did not eliminate the need for a DVRO, however, the
record does not support Jeff’s contention Judge Vu abused his discretion by failing to, or
refusing to, weigh relevant evidence. In contrast to the appellant in Ritchie, Jeff failed to
cite to any explicit statements showing the court refused to consider the current
circumstances.
C. Legal Standard Applied
              In his reply brief, Jeff asserts the trial court failed to apply the correct legal
standard. However, his supporting legal analysis closely resembles the argument set
forth in his opening brief about the court refusing to weigh relevant evidence (which we
have already ruled lacks merit). To the extent Jeff reframed the argument to assert the
trial court applied the wrong legal standard, we reject it. In its minute order, and on the
record, the court accurately recited the correct legal standard and appropriate factors to be
considered in DVRO renewal cases. The court stated it reviewed all the facts before
Judge Kelly and Judge Melzer “as well as the facts alleged from March 2018 to today.”
Jeff failed to demonstrate the trial court applied the wrong legal standard.



                                              27
D. Relevance of DVRO Violations
              Jeff repetitively states, like a mantra, there was no “real” or “clear”
evidence he violated the DVRO. This contention is both legally irrelevant and factually
inaccurate. As mentioned, section 6345, subdivision (a), expressly states that a
restraining order “may be renewed, upon the request of a party . . . without a showing of
any further abuse since the issuance of the original order . . . .” Michelle testified the
DVRO had proved to be effective despite her deteriorating relationship with Jeff. The
Ritchie court explained: “It would be anomalous to require the protected party to prove
further abuse occurred in order to justify renewal of that original order. If this were the
standard, the protected party would have to demonstrate the initial order had proved
ineffectual in halting the restrained party’s abusive conduct just to obtain an extension of
that ineffectual order.” (Ritchie, supra, 115 Cal.App.4th at p. 1284.)
              We recognize Jeff may be focused on the compliance issue because there
are published cases holding a party’s violation of the DVRO can support a finding of
reasonable apprehension. (See Rybolt v. Riley (2018) 20 Cal.App.5th 864, 875-876.)
However, the reverse is not true. We found no cases holding compliance with a DVRO
precludes a finding of reasonable apprehension. In any event, we have determined the
record contains evidence Jeff was not completely compliant. For example, the DVRO
forbid Jeff from drinking alcohol when the children were in his custody. After Michelle
caught him violating this order, she filed an ex parte application. Jeff avoided a court
ruling on the issue by volunteering to wear an alcohol monitoring bracelet. Two months
later, the court ordered Jeff to stop tracking Michelle by using their children’s iPhones.
Nearly a year later, Judge Melzer concluded Michelle presented sufficient evidence to
establish she held a reasonable apprehension Jeff was still tracking her movements using
the children’s iPhones.
              In his briefing, Jeff denies he violated the court’s orders regarding stalking,
claiming he did not control his children’s phones purchased by his mother. However, at

                                              28
the renewal hearing he admitted he bought the children iPhones and he could turn off the
tracking feature. Judge Vu could reasonably infer this was an unresolved issue further
contributing to Michelle’s fear of future harm. After all, Jeff lashed out and physically
injured Michelle in response to her minor offense of emptying water from his cup.
Michelle sought the DVRO because Jeff habitually responded to the slightest provocation
with rage and violence. The record does not support Jeff’s claim to have learned or
applied new skills after participating in a batterer’s intervention program, anger
management counseling, or co-parenting counseling. One year after the court issued the
DVRO, Michelle testified her therapist recommended she hide from Jeff if she obtained
the move away order because Jeff was quick to anger and exhibited impulse control
issues. Jeff could use the phone tracking feature as a passive aggressive means to gain
power and control over Michelle because it prevented her from being able to hide from
Jeff with the children. Jeff’s misconduct supported the conclusion Michelle had a
reasonable apprehension of future abuse if the DVRO was not renewed.
              Moreover, contrary to Jeff’s contention, his custodial and financial disputes
were also relevant to the DVRO. Michelle aptly notes that support, restitution, child
custody, and visitation orders can be made in domestic violence proceedings (§ 6321,
6324, 6325, 6340, 6341, 6342, & 6347). As was the case here, custody and financial
disputes are often used by a restrained party as a pretext to continue harassing and
controlling the protected party. Our record shows Jeff willfully violated multiple custody
court orders7 and strategized to financially starve Michelle and pressure her into
terminating the DVRO. Judge Melzer’s factual findings regarding Jeff’s spiteful
litigation tactics, including Jeff’s appalling alliance with Michelle’s abusive father,


7             For example, Jeff refused to pay court ordered child and spousal support,
need based attorney fees, and custody evaluation costs. He helped his mother confiscate
the family car and supported their eviction from the family home. He stopped
communicating on Talking Parents and ignored custody exchange protocols.

                                             29
demonstrated a high level of viciousness and malevolence towards Michelle. And
although Jeff has had less contact with Michelle since she moved to Idaho, this change
was not because they became cordial or resolved their differences.
               In summary, Jeff’s noncompliance with court orders further illustrates he
has not moved on and the power and control dynamic of the abusive relationship is
ongoing. Judge Vu reasonably believed Michelle’s claim she was afraid of future abuse
because of Jeff’s hostility towards her remained unchanged. (Sabbah v. Sabbah (2007)
151 Cal.App.4th 818, 823 [“The testimony of a single witness may provide sufficient
evidence”].)
E. Reliance on the Original DVRO
               Jeff’s maintains the allegations supporting the original DVRO were trivial
and could not possibly support its renewal. He downplays the seriousness of DVRO by
asserting there was one “contested domestic violence incident” that did not involve the
police or medical assistance. He offers the following one-sided, simplistic narrative of
the incident that caused Michelle to seek a restraining order: “The parties had loaded
guns in the house, but given their firearm experience, it was not considered a major
factor. [Record citation.] Rather, and not to minimize the incident, but it was at its core a
heated argument which got out of control. The trial court acknowledged Jeff was a good
father and it granted him significant unsupervised visitation with the minor children.” He
maintained Michelle’s willingness to co-parent with him and amend the DVRO proved
she was never afraid of him.
               In her respondent’s brief, Michelle maintains this argument sounds like Jeff
is erroneously challenging the underlying facts and findings of the trial court in support
of the DVRO. We agree with this assessment. In his reply brief, Jeff claims he is not
really challenging the original order. He recognizes he is “collaterally estopped from
challenging the sufficiency of the evidence to support issuance of the initial restraining
order.” (Martindale, supra, 30 Cal.App.5th at p. 60.) He appreciates Judge Kelly did not

                                             30
think it was a close call. Nevertheless, Jeff argues that because there was no history of
excessive physical abuse or sexual assault, the “one incident of domestic violence”
underlying the 2016 DVRO was insufficient to support a renewal three years later. In
essence, he argues the abuse was not really that bad, especially when compared to other
domestic violence cases. (Cf. Rybolt, supra, 20 Cal.App.5th 864; Cueto v. Dozier (2015)
241 Cal.App.4th 550.)
              In making this argument, Jeff fails to understand the barrier credibility
findings present on appeal. (See Martindale, supra, 30 Cal.App.5th at p. 61 [appellate
court is required “to defer to the court’s credibility determinations and make all
reasonable inferences in support of the court’s findings”].) Judge Kelly, Judge Melzer,
and Judge Vu (as well as the unnamed dissolution judge deciding the property dispute) all
concluded Michelle was a credible witness, but Jeff was not. They accepted all of
Michelle’s allegations as true and rejected Jeff’s claim there was but one trivial incident
of domestic violence. We must defer to the trial court’s decision to accept Michelle’s
version of the extensive abuse she suffered, which combined with subsequent injurious
events, amply supported the court’s decision to renew the DVRO.
IV. Motions to Strike
              Jeff moved to strike Michelle’s reference and reliance on law review
articles in her brief. We deny this request. It is well settled law review articles are not
binding on this court. (See People v. Wilcox (2013) 217 Cal.App.4th 618, 626 [“[w]hile
these materials can help inform us, they do not compel a particular result”].) Moreover,
Jeff offers no legal authority precluding the use of law review articles in appellate
briefing.
              Michelle moved to strike new arguments raised for the first time in Jeff’s
reply brief. We deny this request because we have considered those arguments waived.
(Consumers Union of U.S., Inc. v. Alta-Dena Certified Dairy (1992) 4 Cal.App.4th 963,
976.)

                                             31
                                    DISPOSITION
             The order is affirmed. Appellant’s and Respondent’s motions to strike are
denied. Respondent shall recover her costs on appeal.




                                               O’LEARY, P. J.

WE CONCUR:



MOORE, J.



THOMPSON, J.




                                          32